Citation Nr: 0210599	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  91-51 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative arthritis of the lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left hip.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee.  

4.  Entitlement to an initial compensable rating for 
degenerative arthritis of the right hip and knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from January to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

When the case was before the Board in December 1999, the 
Board denied one of the issues on appeal and remanded the 
issue of entitlement to an initial rating in excess of 10 
percent for osteoarthritis of multiple joints to the RO for a 
current VA examination and readjudication of the claim, 
specifically to include consideration of 38 C.F.R. §§ 4.40 & 
4.45.  Unfortunately, the fee-basis examination obtained in 
July 2000 is incomplete, reflecting only information 
concerning the range of motion in each of the affected joints 
and no information about functional limitations due to pain 
or fatigue pursuant to 38 C.F.R. §§ 4.40 & 4.45.  The RO 
recognized this deficit and tried to remedy the situation; 
however, the fee-basis examiner refused to re-evaluate the 
appellant, who lives in a provincial city in the Republic of 
the Philippines.  The RO was also unsuccessful in finding 
another qualified examiner located close to the appellant's 
residence.  

Furthermore, even after the RO offered to transport the 
appellant to the VA Outpatient Clinic in Manila for further 
examination, the appellant alleged that his physical 
condition precluded such a trip.  In view of the appellant's 
advanced age and physical debility following a stroke in 
1996, this is probably true now, although the appellant has 
consistently tried to avoid official VA examinations 
throughout the course of this appeal, preferring to rely on 
private medical reports which, as discussed below, are of 
very dubious credibility.  In any event, it appears that no 
further evidentiary development is possible in this case and 
that the Board must proceed to evaluate the service-connected 
arthritis based upon the available evidence.  See 38 C.F.R. 
§ 3.655(b).  

While the case was in remand status, the RO separately rated 
the components of the disability, resulting in an increased 
combined evaluation of 50 percent, effective September 9, 
1991.  

The Board also noted in its December 1999 remand that the 
appellant had apparently initiated but failed to timely 
perfect an appeal on the issue of entitlement to an earlier 
effective date for the grant of service connection for 
arthritis of multiple joints.  Accordingly, the Board 
remanded this issue to the RO for the issuance of a statement 
of the case on the issue of whether the appellant had 
submitted a timely substantive appeal pertaining to the 
earlier effective date claim.  This statement of the case was 
issued to the appellant in January 2000, and the current 
record does not reflect any response from the appellant 
concerning the earlier effective date claim.  Accordingly, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to the effective date 
or timeliness issue.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues on appeal have been 
obtained.  

2.  Degenerative arthritis in the lumbosacral spine is 
manifested by severe limitation of motion.  

3.  Degenerative arthritis in the left hip is manifested by 
pain on motion; flexion is not limited to less than 45 
degrees, and abduction is not lost beyond 10 degrees.  

4.  Degenerative arthritis in the left knee is manifested by 
pain on motion; extension is not limited to more than 10 
degrees; flexion is not limited to less than 45 degrees; and 
there is no instability or subluxation of the knee.  

5.  Prior to the appellant's stroke in 1996, which resulted 
in right hemiparesis, there was a full range of motion in 
both the right hip and right knee, with no evidence of 
functional limitations due to pain or fatigue or instability; 
the relevant findings reported after 1996 are attributable to 
the stroke, rather than to the service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 
40 percent for degenerative arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5289, 5292 (2001).  

2.  The requirements for an initial rating in excess of 
10 percent for degenerative arthritis of the left hip are not 
satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5251-53 
(2001).  

3.  The requirements for an initial rating in excess of 
10 percent for degenerative arthritis of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2001).  

4.  The requirements for an initial compensable rating for 
degenerative arthritis of the right hip and right knee are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5251-53, 5257, 
5260, 5261 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claims through letters, the statement of 
the case and supplements thereto.  In addition, the RO has 
informed the veteran of the information needed from him in 
order for VA to obtain evidence supportive of his claims and 
of the need for him to report for VA examinations.  The 
veteran has submitted relevant information and the RO has 
obtained all identified medical evidence pertinent to the 
claim and has attempted to afford the appellant appropriate 
VA examinations.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims, and the Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  

In sum, the facts pertinent to these claims have been 
properly developed to the extent possible, and no further 
action is required to comply with the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claims.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The appellant primarily relies upon evidence received from 
P.N. Lloren, M.D., in support of his claim seeking higher 
initial ratings for arthritis of multiple joints.  This 
evidence consists of essentially identical written statements 
signed by Dr. Lloren and dated in October 1995 and December 
1996.  For several reasons, the Board cannot view this 
evidence as reliable or credible.  

First, Dr. Lloren is of a very advanced age, having completed 
medical school in 1939, and the medical records underlying his 
written statements were reportedly lost in an earthquake in 
1990.  Dr. Lloren had indicated in prior statements that he 
treated the appellant for "rheumatism" of the lower 
extremities in 1945 while he was still in service; that he 
remained the appellant's family physician until early 1946; 
and that he last examined or treated the appellant in 1988.  
It is also notable that, according to his 1995 and 1996 
statements, Dr. Lloren did not undertake to treat the 
appellant for his disabilities, but advised him to seek 
medical treatment elsewhere, indicating that he was not 
actively conducting a medical practice at that time.  The 
Board cannot view Dr. Lloren's extremely specific statements 
concerning the range of motion he allegedly found in various 
joints of the appellant as credible, since they were 
apparently based upon the unaided memory of a very old man 
concerning purported examinations of the appellant "on 
numerous occasions" which took place long ago, and not upon 
actual recent examinations of the appellant.  

Secondly, the Board has also noted that Dr. Lloren's written 
statements almost always reflect the exact language of the 
Rating Schedule, although not always in the proper context.  
For example, in one instance he used language which the Rating 
Schedule uses in connection with ankylosis of the knee joint 
to describe the appellant's purported range of motion in the 
hip joints.  This does not inspire confidence in the accuracy 
or the alleged impartiality of Dr. Lloren's reported findings.  

Thirdly, Dr. Lloren's findings are sometimes contradictory.  
For example, on the one hand, he reported that flexion at both 
hips and thighs was limited to a favorable angle between 
20 degrees and 40 degrees; while he also reported elsewhere 
that flexion of both thighs was limited to 20 degrees.  In 
addition, Dr. Lloren also makes no mention of the significant 
additional disability resulting from the stroke suffered by 
the appellant in 1996, thereby reinforcing the very strong 
impression that his recent reports were not based upon 
contemporary examinations of the appellant, but rather upon 
his memory of examinations of the appellant which date from 
many years ago.  

Finally, many of Dr. Lloren's findings of severe disability in 
the affected joints have not been confirmed on VA or other 
private examinations of the appellant.  Accordingly, the Board 
has based its rating determinations in this case upon the 
objective findings reported on various VA examinations of the 
appellant and by a private rheumatologist, S. Navarra, M.D., 
rather than rely upon Dr. Lloren's very questionable and 
unverified reports.  As previously mentioned, Dr. Navarra's 
and the available VA medical reports are not entirely 
satisfactory for rating purposes; however, they appear to be 
accurate reflections of the appellant's actual symptoms so far 
as they go, and, pursuant to 38 C.F.R. § 3.655(b), the Board 
must proceed with an initial rating determination based upon 
the available evidence when the appellant, as here, fails to 
or cannot report for an official examination needed to clarify 
certain factual matters.  

The Lumbosacral Spine

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

VA X-ray studies in February 1993 disclosed degenerative 
arthritic changes in the lumbosacral spine.  The report of a 
VA examination of the appellant in February 1993 is negative 
for any relevant information, but medical reports from Dr. 
Navarra in the same month mention complaints of painful 
motion or stiffness in the lumbosacral area.  Next, on the 
most recent VA examination of the appellant in July 2000, he 
manifested a severe limitation of motion of the lumbosacral 
spine, for which the RO has assigned the highest possible 
schedular disability rating (40 percent) based upon 
lumbosacral limitation of motion.  This maximum rating also 
includes consideration of functional limitations due to pain 
or fatigue since the Court has indicated that such 
considerations are only relevant to schedular ratings.  See 
Johnson v. Brown, 10 Vet. App. 80 (1997).  The veteran has 
substantial useful motion of the lumbosacral spine so a 
higher rating on the basis of ankylosis under Diagnostic Code 
5289 is not warranted.  In addition, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) are not 
applicable since the veteran is not service-connected for 
intervertebral disc syndrome.

The Left Hip

Limitation of extension of a thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of flexion of a thigh warrants a 10 percent 
evaluation if flexion is limited to 45 degrees or a 30 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of abduction of a thigh with motion lost beyond 10 
degrees warrants a 20 percent evaluation.  A 10 percent 
evaluation is warranted for limitation of adduction with an 
inability to cross legs.  Limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

VA X-ray studies in February 1993 disclosed degenerative 
arthritic changes in the left hip joint.  The contemporary VA 
examination disclosed a full range of motion in both lower 
extremities, accompanied by pain in the left thigh on 
flexion, and some muscle atrophy of the left leg.  A private 
rheumatologist who examined the appellant at the same time 
reported only complaints of left leg pains.  

On the most recent VA examination of the appellant in July 
2000, the appellant demonstrated some slight limitation of 
motion in the left hip, but only to a noncompensable degree.  
Accordingly, the RO has assigned a 10 percent rating based 
upon the X-ray evidence of arthritis with a noncompensable 
limitation of motion in the left hip accompanied by evidence 
of painful motion.  This rating reflects consideration of 
38 C.F.R. §§ 4.40 and 4.45 as well as Diagnostic Code 5003 of 
the Rating Schedule.  The appellant does not have limitation 
of motion which more nearly approximates the criteria for a 
20 percent evaluation than the criteria for a 10 percent 
evaluation under Diagnostic Code 5252 or Diagnostic Code 
5253.  Accordingly, a higher initial evaluation is not 
warranted.  

The Left Knee

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

VA X-ray studies in February 1993 disclosed degenerative 
arthritic changes in the left knee joint.  A normal range of 
motion in the left knee without any complaints of pain but 
with some atrophy of the left calf muscles was found on a VA 
examination of the appellant at the same time.  Dr. Navarra 
reported some left calf tenderness but no findings pertaining 
to the left knee on her contemporary examination of the 
appellant.  

On the most recent VA examination in July 2000, active 
flexion of the left knee was to 130 degrees and passive 
flexion was to 135 degrees, which is noncompensable under the 
Rating Schedule, with no report of painful motion or 
functional limitation due to pain or fatigue.  The RO has 
again assigned a 10 percent rating based upon X-ray evidence 
of arthritis in the left knee with a noncompensable degree of 
limitation of motion but with evidence of muscle atrophy in 
the left calf.  This rating reflects consideration of 
38 C.F.R. §§ 4.40 and 4.45 as well as Diagnostic Code 5003 of 
the Rating Schedule.  The appellant does not have limitation 
of motion which more nearly approximates that required for a 
20 percent rating than that required for a 10 percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  
Moreover, there is no subluxation or instability.  
Accordingly, neither a higher initial rating on the basis of 
limitation of motion nor a separate compensable evaluation 
for subluxation or instability is warranted.  

The Right Hip and Knee

VA X-ray studies in February 1993 disclosed degenerative 
arthritic changes in the right hip and knee joints.  A VA 
examination of the appellant at the same time disclosed a 
normal range of motion in the right lower extremity without 
any report of painful motion, fatigue on repeated use, etc.  
No finding of any right hip or right knee disability was 
reported by Dr. Navarra at this time, either.  

There was no active range of motion at all in the right hip 
and knee on the July 2000 VA examination of the appellant, 
but this was attributed to right hemiparesis due to a stroke 
in 1996, rather than to the service-connected disabilities.  
The minimum 10 percent or 20 percent ratings for arthritis 
based upon X-ray findings alone are not to be combined with 
ratings based upon limitation of motion, which exist in this 
case; consequently, the current evidentiary record reflects 
no competent and credible medical evidence consistent with a 
compensable rating for the right hip and right knee.  

Degenerative Arthritis of Multiple Joints

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for any of the 
disabilities at issue.  

Extra-schedular Consideration 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disabilities at 
issue and that the manifestations of these disabilities are 
those contemplated by the schedular criteria.  Moreover, 
there is no other indication in the record that the average 
industrial impairment would be in excess of that contemplated 
by the assigned evaluations.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  



				(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial rating in excess of 40 percent for 
degenerative arthritis of the lumbosacral spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the left hip is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  

Entitlement to an initial compensable rating for degenerative 
arthritis of the right hip and knee is denied.  
  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


